Citation Nr: 0908574	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sarcoidosis.

2.  Entitlement to service connection for residuals of burns 
of the left shoulder.

3.  Entitlement to service connection for residuals of burns 
of the right shoulder.

4.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.

5.  Entitlement to service connection for degenerative disc 
and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Jurisdiction over the case was subsequently 
transferred to the RO in Winston-Salem, North Carolina.


FINDING OF FACT

In August 2007, prior to the promulgation of a decision in 
the appeal, the Veteran's representative submitted a written 
statement indicating the Veteran's desire to withdraw all 
issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b)(c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
Veteran filed a timely notice of disagreement with the April 
2004 rating decision denying the claims of entitlement to 
service connection for residuals of burns of the left and 
right shoulders, bilateral carpal tunnel syndrome, and 
degenerative joint and disc disease of the lumbar spine, as 
well as a claim to reopen the claim of entitlement to service 
connection for sarcoidosis..  In addition, he perfected his 
appeal with the submission of a timely Substantive Appeal 
following the issuance of the Statement of the Case.  

However, a Substantive Appeal may be withdrawn in writing by 
an appellant or an appellant's authorized representative at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  A review of 
the record shows that, in a written statement received in 
August 2007, the Veteran's representative informed the Board 
that the Veteran desires to withdraw from appellate status 
all issues on appeal.  

Having met the requirements of 38 C.F.R. § 20.204, the 
Veteran has withdrawn his Substantive Appeal with respect to 
all issues.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for these benefits.  


							(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for sarcoidosis is dismissed.

The appeal of the issue of entitlement to service connection 
for residuals of burns of the right shoulder is dismissed.

The appeal of the issue of entitlement to service connection 
for residuals of burns of the left shoulder is dismissed.

The appeal of the issue of entitlement to service connection 
for bilateral carpel tunnel syndrome is dismissed.

The appeal of the issue of entitlement to service connection 
for degenerative disc and joint disease of the lumbar spine 
is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


